Citation Nr: 0523545	
Decision Date: 08/26/05    Archive Date: 09/09/05	

DOCKET NO.  04-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran retired after more than 20 years of active 
service in March 2001.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's application for vocational 
rehabilitation training.  


FINDINGS OF FACT

1.  Service connection is currently in effect for carpal 
tunnel syndrome of the left hand, evaluated as 10 percent 
disabling, carpal tunnel syndrome of the right hand, 
evaluated as 10 percent disabling, and osteoarthritis of the 
right shoulder, chronic acne keloiditis, bilateral pes 
planus, and pseudofolliculitis barbae, all evaluated as 
noncompensably disabling; his combined service-connected 
evaluation is 20 percent, effective July 3, 2002.  

2.  The veteran's ability to prepare for, or retain 
employment consistent with his abilities, aptitudes and 
interests, is not impaired as a result of disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 21.40, 21.51 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the veteran retired from active service after more 
than 20 years in March 2001.  A rating decision in July 2001 
granted service connection for osteoarthritis of the right 
shoulder and assigned a noncompensable evaluation.  A 
November 2002 rating decision granted service connection for 
carpal tunnel syndrome of the left hand, evaluated as 
10 percent disabling, carpal tunnel syndrome of the right 
hand, evaluated as 10 percent disabling, and chronic acne 
keloiditis, bilateral pes planus, and pseudofolliculitis 
barbae, all evaluated as noncompensably disabling.  The 
veteran's combined service-connected disability rating, 
effective July 3, 2002, is 20 percent.  

In December 2002 the veteran submitted his application for 
vocational rehabilitation under Chapter 31.  He indicated 
that he was employed as a supply tech., earning $14.54 per 
hour, and that he desired to finish his schooling. 

The report of a March 2003 counseling record reflects that 
the veteran was seen for initial evaluation and counseling in 
March 2003.  The veteran reported that he was currently 
employed and desired vocational rehabilitation to attain his 
bachelor's degree.  He indicated that he retired from the 
Navy and his last job there was as a chief storekeeper.  The 
counseling record indicates that the veteran's military 
training and experience provides him currently marketable 
skills for supply technician and records management.  It 
indicates that the veteran was a high school graduate and 
reported earning 51 college credit hours in business.  
Subsequent to service he had worked from May to August 2001 
packaging supplies for shipment at a monthly wage of $1,480.  
He left because he believed he was getting employment with 
the Post Office.  From August to October 2001, he worked in 
security at a monthly wage of $1,280.  He left because of a 
difference of opinion with a supervisor.  From October 2001 
until the time of the interview he had worked as a supply 
technician, ordering supplies, at a monthly wage of $2,326.  
He continued in that employment.  

The veteran was administered tests that demonstrated weakness 
for mechanical reasoning, language usage, and manual speed 
and dexterity.  He demonstrated relative strength for 
perceptual speed.  He described a preference for clerical, 
service (professional) and science (skilled) on the career 
occupational preference survey.  His constellation of 
abilities, skills and interests were most consistent with 
clerical and business skilled occupations.

The counselor determined that the veteran did have impairment 
with employment and concluded that the veteran's 
service-connected disabilities contributed in substantial 
part to his impairment of employability.  However, the 
counselor found that the veteran had overcome the effects of 
that employment impairment, and he did not have an employment 
handicap.  

In denying the veteran's claim for retraining to assist him 
in securing suitable employment and finding that no such 
rehabilitation services were needed, the counselor 
acknowledged the veteran's service-connected disabilities.  
In doing so, the counselor stated that the functional 
limitation to which service-connected disabilities 
substantially contributed restricted the veteran for lifting, 
working overhead, and working in cold/wet environments, and 
prevented him from preparing for, obtaining or maintaining 
employment in the full range of jobs requiring heavy/medium 
exertion demands.  

As a result, the counselor determined that the veteran had an 
impairment of employability.  However, the counselor held 
that there was no employment handicap because the veteran had 
overcome that impairment through suitable, stable, and 
continuing employment. 

In sum, the counselor determined that the veteran was not 
entitled to Chapter 31 vocational rehabilitation training 
despite having an impairment to his employability due to his 
service-connected disabilities because he was suitably 
employed and not having any service-connected disability 
related problems carrying out the duties of his current 
position.  The counselor further held that he was working in 
a field that was consistent with his interests, aptitudes, 
and abilities, and that a serious employment handicap was not 
indicated to exist.  

The veteran disagreed with the denial indicating his belief 
that since he had retired from service he had multiple jobs 
of a temporary nature and at minimum wage.  While he 
indicated, in March 2003, that his employment was terminating 
on May 1, 2003, in a May 2003 statement he did not indicate 
that he was not employed, and in a May 2004 statement he 
indicated that he was employed for a contractor in a 
temporary position.  He indicated that he needed a degree to 
become gainfully employed in a career path that would lead to 
future advancement.  

In a May 2003 counseling record, it was indicated that the 
veteran had provided information that he had lost his job 
through no fault of his own on April 14, 2003.  He was sent a 
letter referring him to WorkSource as well as giving him 
several job opportunities in the local labor market.  The 
veteran contacted the VA office on April 30, 2003, indicating 
that he desired to appeal the original decision.  He reported 
that he was hired in one of the temporary Government 
positions which had taken over the previous employer's 
contract.  He stated that the position aggravated his 
disabilities as it required him to lift items between 20 and 
40 pounds.

Based on the new information, the veteran was found to have 
not overcome his impairment to employment.  He was offered an 
employment services plan.  He declined because he desired to 
pursue a bachelor's degree.  

The counselor indicated that the veteran had suitable skills 
to obtain employment in administrative specializations.  He 
had a history of work in that area as well as interests and 
aptitudes in administrative/clerical positions.  

In his Substantive Appeal, the veteran indicates that he 
continues to try to maintain employment, but his employment 
affects his service-connected disabilities and is marginal.  
He indicates that the reason he had requested retraining was 
because he was attempting to restructure the types of jobs he 
was able to apply for by offering employers different 
qualifications than he already had.  

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a 
service-connected disability, compensable at a rate of 
20 percent or more, and that person is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102 (West 2002); 
38 C.F.R. § 21.40 (2004).  An employment handicap is defined 
as an impairment of the veteran's ability to prepare for, 
obtain, or retain employment consistent with his or her 
abilities, aptitudes and interests.  38 U.S.C.A. § 3101 (West 
2002); 38 C.F.R. § 21.51(b) (2004).  The term "impairment" is 
defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  The law pertinently provides 
that an "employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his or 
her control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) and (iii).  

Throughout this appeal the veteran has been employed 
initially as a supply technician with a salary of $2026 per 
month, then in a temporary Government position, and then 
subsequently working for a Government contractor.  While the 
veteran reports that this is a temporary position, and in the 
absence of a degree he will not be able to apply for other 
positions that he desires to obtain, the Board notes that the 
veteran is currently working, and has apparently held 
responsible positions throughout the course of this appeal.  
Further, his service-connected disabilities do not preclude 
his ability to hold the reported employment.  Moreover, the 
Board cannot speculate as to what might occur in the future, 
and instead must adjudicate the veteran's appeal based on the 
current record.  

The counselor found that the veteran had an impairment of 
employability, but that he had overcome the effects of such 
impairment and did not have an employment handicap.  This 
determination was based, in part, on the veteran's documented 
physical limitations, his employment history and experience, 
his educational achievement, and his current employment in a 
position that was consistent with his interests, aptitude and 
abilities.  See 38 C.F.R. § 21.51(c)(4)(i). 

Simply stated, the Board acknowledges that the veteran's 
service-connected disabilities, for which he receives a 
combined 20 percent disability rating, constitutes an 
impairment to employment.  The Board finds, however, that 
pursuant to regulations, where, as here, a veteran has 
overcome the effects of impairment of unemployability through 
employment in an occupation that is consistent with his 
pattern of abilities, aptitudes and interests, and is 
successfully maintaining that employment, then a veteran does 
not have an "employment handicap."  38 C.F.R. 
§ 21.51(f)(2)(iii).  

In reaching this determination, the Board is cognizant of the 
veteran's desire to obtain a bachelor's degree.  The Board 
notes, however, that the purpose of Chapter 31, Title 38, 
United States Code, is to provide for all services and 
assistance necessary to enable eligible veterans to achieve 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100 (West 2002).  In 
this regard, the veteran has independence in daily living and 
is capable of obtaining and maintaining suitable employment 
and indeed, is doing so.  

Accordingly, the Board finds that the evidence does not show 
that the veteran's disabilities are productive of an 
employment handicap, and therefore, the criteria for 
entitlement to a program of vocational rehabilitation 
services are not met.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans' Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the claim 
was originally adjudicated in March 2003.  The veteran was 
not provided VCAA notification until April 2004.  

While the Court has held that VA's duty to notify and assist 
contained in the VCAA are not applicable to cases involving 
the waiver of recovery of an overpayment because the notice 
and duty to assist requirements are found in Chapter 53 
rather than Chapter 51 of Title 38 of the United States Code, 
and because the statute at issue in this matter is found in 
Chapter 31, rather than in Chapter 51, the veteran has been 
provided with notice in this matter under the VCAA.  See 
Barger v. Principi, 16 Vet. App.132, 138 (2002).  

To the extent that VA has a duty to provide the veteran with 
VCAA notice in this matter, any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  VCAA notice was provided to him via an April 2004 
letter.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The content of the notice provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
evidence that he had that was relevant to his claim.  The 
Statement of the Case and Supplemental Statement of the Case 
advised him of the evidence considered, governing law and 
regulations, and the reasons for the decision reached.  In 
April 2004, the veteran submitted a statement that he had no 
further evidence to submit, and in his Substantive Appeal he 
requested that the appeal be forwarded to the Board at the 
earliest date.  He has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of the VCAA notice have been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error. 

With respect to the VA's duty to assist, the veteran has been 
provided testing and vocational counseling.  He has indicated 
that he does not desire a hearing and that he has no further 
evidence to submit.  The Board is not aware of a basis for 
speculating that any other relevant records exist that have 
not been obtained.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


